Citation Nr: 0611702	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.K.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from March 1971 to 
March 1974 and from August 1975 to January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that, in pertinent part, denied an increased rating 
for lumbar degenerative disc disease.  In January 2005, the 
Board remanded the case for additional development.  The case 
been returned to the Board for further appellate 
consideration.   

In August 2005, the veteran requested an increased rating for 
the cervical spine.  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Lumbar intervertebral disc syndrome is manifested by 
moderate limitation of motion to 65 degrees in forward 
flexion, to 25 degrees of backward extension, to 25 degrees 
in lateral bending to the left and right, and to 20 degrees 
in rotation in both directions.  

2.  Also attributed to lumbar intervertebral disc syndrome 
are recurring attacks of sciatica, positive straight leg 
raising test, mild loss of lumbar lordosis, lumbar muscle 
spasm and tenderness on deep palpation, limitation of 
activities of daily living, restrictions in lifting and 
carrying, and episodes of back spasm lasting three to five 
days, four to eight times per year, accompanied by pain 
radiating to the right lower extremity, which has not caused 
physician-prescribed bed rest.

3.  Sciatica has not caused lower extremity motor weakness, 
sensory deficit, or any left lower extremity neurologic 
symptom.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for lumbar 
spine limitation of motion are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for a separate 10 percent schedular rating 
for right lower extremity radiculopathy are met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell the claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, what evidence VA will undertake to 
obtain, and advise the claimant to submit relevant evidence 
in her or his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA must also advise the claimant of the type of 
medical and lay evidence that is relevant to establishing a 
disability.  

In this case, VA advised the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating.  The RO provided a rating decision, a statement of 
the case, supplemental statements of the case, and notice 
letter mailed in April 2002 and March 2005 that discussed 
increased ratings for the lumbar spine.  These documents 
provided notice of the relevant laws and regulations.  These 
documents inform the veteran of what evidence is needed to 
substantiate the claim.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

With respect to the increased rating claim, VA has met its 
duty to assist in obtaining any relevant evidence available 
to substantiate the claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A; see also 38 C.F.R. § 3.159(c).  VA sent its first 
notice letter in January 2002, prior to the appealed August 
2002 adverse decision, as required in Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

With respect to the recent decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) include 
information concerning the effective date of the award, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an earlier effective date for the 
increased rating granted above.  Because the RO denied an 
increased rating, it would have appeared unnecessary to 
inform the veteran of the criteria for establishing an 
earlier effective date for an increased rating.  

Rather than delay this favorable decision so that the RO can 
first notify the veteran of the criteria for establishing 
earlier effective dates of awards, since an increased initial 
rating is being granted, the RO will rectify any defect with 
respect to the effective date at the time the Board's 
decision is implemented. 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The entire medical history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
The VA examiners have set forth the ranges of pain-free 
motion, and the Board has considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The lumbar spine has been rated 10 percent disabling under 
Diagnostic Code 5293, Intervertebral Disc Syndrome, for the 
entire appeal period.  Effective September 23, 2002, VA 
revised the criteria for Diagnostic Code 5293.  Moreover, 
effective September 26, 2003, VA published additional rating 
criteria for various spine disabilities and renumbered 
Diagnostic Code 5293 to Diagnostic Code 5243.  The Board will 
consider both versions of the rating criteria, as the 
veteran's representative had requested in a May 2004 informal 
presentation.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  Therefore, the Board will 
consider a higher rating pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of the revision, i.e., September 23, 2002, 
applying whichever version is more favorable to the veteran.  

The July 2002 and May 2005 VA compensation examination 
reports reflect that the most accurate diagnosis of the 
service-connected lumbar spine disability is lumbar 
degenerative joint disease with sciatica in the right leg.  A 
September 2003 VA examination report does not address the 
lumbar spine and the outpatient treatment reports do not add 
significant facts to the case.  

Relevant examination reports and the veteran's testimony and 
assertions reflect that the lumbar spine disability is 
manifested by pain-free range of motion to no more than 65 
degrees in forward flexion, to 25 degrees of backward 
extension, to 25 degrees in lateral bending to the left and 
right, and to 20 degrees in rotation in both directions.  
Also attributed to the service-connected lumbar spine 
disability are recurring attacks of sciatica, positive 
straight leg raising test, bilaterally, mild loss of lumbar 
lordosis, muscle spasm and tenderness on deep palpation, 
limitation of activities of daily living, restrictions in 
lifting and carrying, and episodes of back spasm lasting 
three to five days, four to eight times per year, accompanied 
by sciatica, which do not require bed rest.  

Moderate lumbar spine limitation of motion is shown.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent are 
available for limitation of motion of the lumbar spine.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  The evidence reflects that the pain-free ranges 
of motion are moderately limiting in all planes.  Therefore, 
a 20 percent rating is warranted for limitation of motion.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994) the Court 
held that separate ratings are available for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14.  Therefore, the Board will consider a separate 
rating for sciatica.  

Under 38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers ratings up to 40 for moderately severe incomplete 
paralysis of the sciatic nerve.  In this case, lumbar spine 
degenerative joint disease produces sciatic pain radiating 
from the low back to the right calf.  No loss of motor 
strength, sensory deficit, or deep tendon reflex deficit is 
shown.  The 10 percent criteria appear to be approximated in 
this case.  Thus, a separate 10 percent rating for sciatic-
related pain is warranted for the entire appeal period.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 20 percent rating is 
assigned for moderate intervertebral disc syndrome, defined 
as "recurring attacks."  A 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

Comparing the service-connected manifestations to the 
criteria of Diagnostic Code 5293 (effective prior to 
September 23, 2002), the Board finds that the criteria for a 
40 percent rating are not more nearly approximated.  The 
veteran's intervertebral disc syndrome is no worse than 
moderate, because recurring attacks of sciatic nerve pains 
that radiate down the right leg are shown.  Because a 40 
percent rating is not warranted under the former Diagnostic 
Code 5293, the 20 percent rating under Diagnostic Code 5292 
and the 10 percent rating under Diagnostic Code 8520 are more 
advantageous to the veteran.  

Next, because the rating schedule was revised effective 
September 26, 2002, the Board must discuss whether the new 
criteria warrant a higher rating.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

The May 2005 VA neurology examination report specifically 
mentions that no incapacitating episode, that is, physician-
prescribed bed rest, was shown.  Therefore, the Board need 
not address a rating based on incapacitating episodes.  The 
Board must next consider the new criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective 
September 23, 2002).   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  As discussed above, 
lumbar spine limitation of motion warrants a 20 percent 
rating.

A separate rating for the neurologic disabilities associated 
with the lumbar spine has already been discussed above.  The 
service-connected manifestations do not warrant a rating or 
ratings under the revised criteria higher than the already-
granted 20 percent rating for limitation of motion and the 10 
percent rating for sciatica. 

Turning to an even later portion of the appeal period, that 
is, from September 26, 2003, the Board notes that new rating 
criteria were added to the rating schedule and the diagnostic 
code numbers changed.  Beginning on September 26, 2003, spine 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  
Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different that that shown in the prior 
Diagnostic Code 5292.  Thus, the revisions that became 
effective on September 26, 2003 are not significant, except 
for the change in diagnostic code numbers.  In any event, the 
combined ranges of motion (pain-free) of the lumbar spine is 
shown to be 180 degrees (65+25+25+25+20+20) and the recently 
revised criteria for a rating greater than 20 percent for 
limitation of motion are not more nearly approximated.  

The revised rating criteria are unclear as to whether VA must 
also consider the DeLuca factors of additional disability due 
to such symptoms as painful motion, weakness; however, the 
schedular rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board has applied the DeLuca factors and has 
assigned a rating based on pain-free motion of the lumbar 
spine.  Schafrath, supra.  The medical evidence reflects 
little, if any, additional disability to weakened movement, 
excess fatigability, or incoordination. 

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 20 percent rating for lumbar spine limitation of motion is 
granted for the entire appeal period.

A separate 10 percent rating for right lower extremity 
radiculopathy is granted for the entire appeal period.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


